*734The “essential consideration” in the placement of children in a neglect proceeding and in making an award of custody is the best interests of the children, and the Family Court’s exercise of its discretion must have a sound and substantial basis in the record (Matter of Ramazan U., 303 AD2d 516, 517 [2003]; see Eschbach v Eschbach, 56 NY2d 167 [1982]; Matter of Reyes v Polanco, 83 AD3d 849, 850 [2011]; Matter of Daniel R. [Lucille R.], 70 AD3d 839, 842 [2010]). Under the totality of the circumstances, releasing the subject children to their respective fathers and granting the fathers custody of their children had a sound and substantial basis in the record and will not be disturbed.
The mother’s remaining contentions are without merit. Dillon, J.E, Eng, Sgroi and Miller, JJ., concur.